MEMORANDUM**
Gregorio Hernandez Martinez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings. We have partial jurisdiction pursuant to 8 U.S.C. § 1252. We review for an abuse of discretion the denial of a motion to reopen. See de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We deny in part and dismiss in part the petition for review.
The BIA considered Martinez’s ineffective assistance of counsel claim and properly found that Martinez failed to establish prejudice because the record indicates that Martinez’s attorney asked numerous questions about his relationship with his mother and his siblings’ relationship with his mother, and Martinez’s own testimony did not support his claim of exceptional hardship to his mother. See Iturribarria v. INS, 321 F.3d 889, 902-03 (9th Cir.2003) (holding that “counsel’s alleged malfeasance” did not prejudice “claim for relief, given the strict standard for finding ‘extreme’ hardship adopted by this court.”)
We are without jurisdiction to review Martinez’s contention that the BIA could not have performed an adequate de novo review of the record in that the record is missing the testimony of his mother and sister because Martinez failed to raise this issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.